Case 2:20-cv-00974-GRB-AKT Document 15 Filed 05/11/20 Page 1 of 1 PagelD #: 83

COUNTY OF EASTERN DISTRICT UNITED STATES DISTRICT COURT OF THE STATE OF NEW YORK
# 28233M

TONY CACCAVALE, ANTHONY MANGELLI, AND DOUGLAS SORBIE, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED

 

Plaintiff(s) INDEX# 20-CV-00974
against Date filed 4/28/2020

HEWLETT-PACKARD COMPANY A/K/A HP INC., ET AL,
Defendant(s)

 

STATE OF NEW YORK COUNTY OF ALBANY 137387

SECRETARY OF STATE - AFFIDAVIT OF SERVICE

DAVID TATUM being duly sworn, deposes and says that deponentis not a party to this action, is over the age of 18 years

and has a principal place of business in the County of Albany, State of New York. Thaton 5/7/2020 at 3:00 PM, at the office
of the Secretary of State, of the State of New York in the City of Albany, New York at 99 Washington Avenue, he/she served a
true copy of a

SUMMONS IN A CIVIL ACTION AND FIRST AMENDED CLASS ACTION COMPLAINT,
on HEWLETT PACKARD ENTERPRISE COMPANY , Defendant in this action.

By delivering to and leaving with SUE ZOUKY, authorized agent in the office of the Secretary of the State, State of New York,
personally at the office of the Secretary of State, of the State of New York, two (2) true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. That said service was
made pursuant to Section 306 BCL

Bearing Index Number and Filing Date endorsed thereon.

[ ] Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Homeowner's
Foreclosure Notice which was printed in bold, 14 point font size and printed on colored paper which is a color other than said
pleading

Description Description of the Recipient is as follows:

A Female with White skin, Blonde hair, who is approximately 55 years of age
and has an approximate height of 5' 2" and approximate weight of 135 pounds.

Other identifying features are as follows: None.

 

 

Process Server

 

State of New York
County of Albany
Swom to before me on This 8 day of MAY 2920
Michelle M. Santspree Emily M. Corbett
Notary Public, State of New York Notary Public, State of New York
NO. 01SA5047611 No. 01006299470
Notary Publi ®éhelle M_-Bantspree Quatfied in Albany County Qualified in Albany County
Commission Expires August 7, 2021 Commission Expires March 24, 2022

ALERT PROCESS SERVICE AGENCY - 185 WILLIS AVE STE 6 - MINEOLA, NY 11501-2622 - 516-741-4353
